Citation Nr: 9931632	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-49 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than July 17, 1993, 
for grant of service connection for narcolepsy, on the basis 
of clear and unmistakable error in an August 21, 1985, rating 
decision.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  In June 1998 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

In correspondence, received in March 1999, the veteran's 
attorney has raised the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  The Board notes that a June 1996 
rating decision granted a total rating based on 
unemployability due to service-connected disability, 
effective July 1993.  Further, the appealed October 1996 
rating decision granted a 100 percent schedular rating for 
his service-connected narcolepsy, thereby making the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disability moot.  (see VAOPGCPREC 6-99, 
June 7, 1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An August 21, 1985, rating decision denied service 
connection for a sleeping sickness.

3.  The RO's August 1985 rating decision was consistent with 
and supported by the evidence of record and was not 
undebatably erroneous.

4.  On July 17, 1993, the veteran was hospitalized with a 
history of sleep problems.  

5.  On July 28, 1993, the RO received the veteran's reopened 
claim for service connection for narcolepsy.


CONCLUSION OF LAW

The unappealed August 1985 rating decision, which denied 
service connection for sleeping sickness, did not involve 
clear and unmistakable error, and an effective date earlier 
than July 17, 1993, is not warranted for the grant of service 
connection for narcolepsy.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5108, 5110 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 3.303, 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has presented a claim that is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

Factual Background

Pursuant to the veteran's original claim received on July 22, 
1985, entitlement to service connection for a sleeping 
sickness was denied by rating decision on August 21, 1985.  
Following appropriate notice, the veteran failed to timely 
appeal, and that decision became final.  He attempted to 
reopen his claim in September 1987 and November 1988 and was 
advised that he must submit new and material evidence on both 
occasions.

The August 1985 rating decision was based on the veteran's 
service medical records.  The veteran denied frequent trouble 
sleeping at the time of his January 1972 medical history.  
The accompanying medical examination report shows no 
abnormalities.  A May 1972 treatment record indicated that 
the veteran was falling asleep days and nights with pain in 
his head.  The examiner noted that the veteran had had these 
problems for approximately one year's duration.  The 
examiner's impression was lethargy of questionable etiology 
and to rule out several possibilities, including narcolepsy.  
Later that month, following further evaluation, the 
impression was: narcolepsy versus a slow growing central 
nervous system lesion.  A July 1972 EEG was normal.  The 
veteran indicated that he had frequent trouble sleeping in 
his August 1975 medical history.  The accompanying medical 
examination report shows no abnormalities.

The veteran again submitted his claim for service connection 
for narcolepsy on July 28, 1993.  He submitted VA treatment 
records which show that he was hospitalized as early as July 
17, 1993, with a history of sleep disorder.  A July 1995 
rating decision granted service connection for narcolepsy, 
effective from July 17, 1993.  

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a),(i); 38 C.F.R. § 3.400, (h)(2), 
(q),(r).  See Link v. West, 12 Vet. App. 39 (1998) (effective 
date of a reopened claim is fixed in accordance with the 
facts but is not earlier than the date of receipt of the 
claim).  Alternatively, an earlier effective date may be 
available if clear and unmistakable error is determined under 
the provisions of 38 C.F.R. § 3.105.  Link v. West, 12 Vet. 
App. 39 (1998).  In such a case, the effective date is the 
date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k).

The United States Court of Claims for Veterans Appeals 
(Court) noted in Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
that there is "a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, and a claim is undoubtedly a collateral attack, the 
presumption is even stronger."  Id. at 44.  The Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991)("Clear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts.")  Akins v. 
Derwinksi, 1 Vet. App. 228, 231 (1991)("clear and 
unmistakable error requires that error, otherwise 
prejudicial, ...must appear undebatably.").  In order for a 
claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be [clear and unmistakable error] on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'

As noted previously, the RO denied the claim for service 
connection for a sleeping disorder in August 1985, on the 
basis that the veteran's condition preexisted service and was 
not aggravated by that service.

The law at the time of the August 1985 rating decision 
consisted of the general law and regulations concerning 
service connection.  Entitlement to service connection may be 
granted for disability resulting from disease or injury in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Every 
veteran should be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The veteran and his attorney contend that the August 21, 
1985, rating decision, denying service connection for 
narcolepsy is clearly and unmistakably erroneous because 
there was no evidence of record that the disability existed 
prior to his service and the veteran was entitled to a 
presumption of soundness.  Moreover, the veteran's attorney 
contends that the evidence of record does not rebut the 
presumption of soundness.  

The Court has held that CUE exists when, considering the 
applicable laws and regulations and the evidence that was 
contained in the claims folder at the time of the decision in 
question, there was a mistake which, if righted, would have 
changed the outcome of the decision.  The mistake must be 
obvious or nondebatable.  Russell v. Principi, 3 Vet. App. 
310 (1992).

The court has promulgated a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) [e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied;

(2) the error must be undebatable and of 
the sort which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made; and

(3) a determination that there was clear 
and unmistakable error must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994)(quoting Russell, 
3 Vet. App. at 313-314).

The Court has held that, "even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Norris v. West, 11 Vet. 
App. 219, 224 (1998) (citing Fugo v. Brown, 6 Vet. App. at 
43-44 (1993)).  

The Board finds that the correct facts, as they were known at 
the time, were before the adjudicator.  The Board further 
finds, that although the RO did not expressly consider the 
presumption of soundness at the time of its August 1985 
decision, it is not absolutely clear that the standard was 
not applied and that if it had been, the results would have 
dictated that the RO reach a different result.  Even 
conceding that narcolepsey did not preexist service, there 
was still no definitive diagnosis.  Rather, following 
testing, including an electroencephalogram, no diagnosis was 
rendered.  It is conceivable that reasonable minds could 
still have concluded, as did the RO, that the veteran's 
sleeping disorder pre-existed service and was not aggravated 
by his service.  Moreover, had the RO expressly considered 
the applicable statute it would not have changed the outcome 
of the decision.  In this regard, the Board notes that the 
veteran had not submitted evidence of a current disability at 
the time of the August 1985 decision.  It was not until he 
reopened his claim in 1993 that he submitted evidence of any 
diagnosis of narcolepsy, dating from 1991.  Without evidence 
of current disability, the veteran's claim would not have 
prevailed.  Therefore, the test for the presence of CUE in a 
prior determination, as promulgated in Damrel, has not been 
met in this case.

In conclusion, the Board finds no obvious or nondebatable 
mistake in the August 1985 rating decision, which, if 
righted, would have changed the outcome of the decision.  
Russell v. Principi, 3 Vet. App. 310 (1992).  Consequently, 
there is no basis for a finding of CUE in that rating 
decision.

As noted previously, the veteran's reopened claim for service 
connection for narcolepsy was received at the RO on July 28, 
1993.  The Board has acknowledged the argument put forth by 
the veteran and his attorney that he should be awarded 
service connection effective from the date of his original 
claim.  However, as discussed above, the veteran's claim was 
denied in the previous August 1985 rating decision which 
became final.  The Board has found no CUE involved in that 
decision.  Thus, the veteran's claim is evaluated under 
38 C.F.R. § 3.400 based on a claim to reopen.  Although the 
regulation indicates that the earliest possible effective 
date in this case would be the date the veteran submitted his 
claim, the RO has clearly assigned the date of the earliest 
medical records indicating that the veteran had a sleep 
disorder.  Therefore, the veteran's claim for an earlier 
effective date must be denied.


ORDER

An earlier effective date, prior to July 17, 1993, for the 
grant of service connection for narcolepsy, based on a claim 
of CUE in an August 1985 rating decision, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

